     Case 4:17-cr-00293-BSM Document 1616 Filed 08/13/20 Page 1 of 1


                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                                            PLAINTIFF

v.
                                    NO. 4:17CR00293 BSM

AMOS ADAME                                                          DEFENDANT



            MOTION FOR ADDITIONAL TIME TO FILE OBJECTIONS



       Comes now Richard E. Holiman, and states as follows:

       1.     The defendant requests an additional seven (7) days to file objections to the

              Pre-Sentence report. Counsel has conferred with the AUSA and is author-

              ized to state there is no objection to the request.




RICHARD E. HOLIMAN Attorney at Law
Bar Number 79091
Attorney for Defendant Amos Adame
212 Center St. Suite 325
Little Rock, Arkansas 72201
Telephone: (501) 375-1170
E-mail rickholiman@gmail.com
